NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 26 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

In re: COMPLAINT AND PETITION OF No. 19-16691
WILLIAMS SPORTS RENTALS, INC. AS
OWNER OF A CERTAIN 2004 YAMAHA D.C. No. 2:17-cv-00653-JAM-EFB
WAVE RUNNER FX 140 (CF 5408 LE)
FOR EXONERATION FROM OR
LIMITATION OF LIABILITY,         MEMORANDUM*
______________________________

WILLIAMS SPORTS RENTALS INC., as
Owner of a Certain 2004 Yamaha
Waverunner FX 140,

      Petitioner-counter-
      respondent-Appellee,

 v.

MARIAN LATASHA WILLIS, on behalf of
the Estate of Raeshon Williams,

      Respondent-counter-
      claimant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted November 18, 2019**


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        Before:      CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Marian Latasha Willis appeals from the district court’s judgment on remand

in Williams Sports Rentals Inc.’s (“WSR”) admiralty action under the Limitation

of Liability Act (“Limitation Act”), 46 U.S.C. § 30501 et seq., and Rule F of the

Federal Rules of Civil Procedure, Supplemental Rules for Admiralty or Maritime

Claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s compliance with the mandate of our court. Pit River Tribe v. U.S.

Forest Serv., 615 F.3d 1069, 1080 (9th Cir. 2010). We reverse and remand with

instructions.

      Contrary to this court’s instruction to the district court in No. 18-15006 “to

conduct the proper prejudice inquiry under Lewis v. Lewis & Clark Marine, Inc.

and Newton v. Shipman in the first instance,” and despite this court’s conclusion

that the district court “abused its discretion by failing to consider whether [WSR’s]

limitation right would be prejudiced if the [anti-suit] injunction were lifted,” the

record shows that on remand, the district court did not conduct an inquiry into

whether WSR’s right to limit liability would be prejudiced. Instead, the district

court granted WSR’s motion for exoneration from liability and dismissed Willis’s

wrongful death counterclaim. See Lewis v. Lewis & Clark Marine, Inc., 531 U.S.



      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                           2                                    19-16691
438, 454 (2001) (explaining that “the [district] court may proceed to adjudicate the

merits, deciding the issues of liability and limitation” in an admiralty limitations

action “[i]f [it] concludes that the vessel owner’s right to limitation will not be

adequately protected . . . .”); see id. at 455 (“[T]his Court’s case law makes clear

that state courts, with all of their remedies, may adjudicate claims like petitioner’s

against vessel owners so long as the vessel owner’s right to seek limitation of

liability is protected.”). We reverse the district court’s order granting exoneration

and judgment in favor of WSR.

       We also remand for the district court to enter an order dissolving the anti-

suit injunction. The record reflects that this is a single claim case; Willis has

entered formal stipulations protecting WSR’s right to limit liability; and WSR has

not demonstrated prejudice to its right to limit liability. See Newton v. Shipman

718 F.2d 959, 961 (9th Cir. 1983) (where a single claim is involved, the district

court should dissolve the anti-suit injunction unless the owner demonstrates

prejudice to the right to limit liability).

       On remand, the district court may wish to reconsider whether to stay the

proceedings until Willis’s liability claim against WSR is adjudicated in state court.

Cf. Newton, 718 F.2d at 963 (observing that “it has been found expedient to stay

the limitation proceeding and try the liability issue first” because a jury finding of

no liability or awarding less than the limitation fund “moot[s] the limitations


                                              3                                   19-16691
proceeding”).

      In dismissing Willis’s wrongful death counterclaim, the district court found

that Willis failed to allege facts showing that WSR knew or had reason to know

that the individuals who rented the vessel were likely to use it in a manner

involving unreasonable risk of harm to others. However, Willis alleged that WSR

failed to determine whether the renters had the competence and qualifications to

operate the vessel, failed to provide adequate training or instruction, failed to equip

the vessel properly, and failed to service and maintain the vessel properly. At the

pleading stage, treating these factual allegations as true, Willis’s counterclaim

states a plausible claim. See Restatement (Second) of Torts § 390 (Am. Law Inst.

1965); see also Ashcroft v. Iqbal, 556 U.S. 662, 678-79 (2009) (detailed factual

allegations are not required; a claim has facial plausibility when the plaintiff pleads

factual content allowing the reasonable inference that defendant is liable for the

misconduct alleged). We express no opinion on the ultimate merits of Willis’s

wrongful death counterclaim.

      In light of our disposition, we do not consider Willis’s contention that the

district court erred by denying leave to amend.

      Willis’s request for reassignment on remand, set forth in the reply brief, is

denied without prejudice.

       REVERSED and REMANDED with instructions to dissolve the anti-
suit injunction.

                                           4                                    19-16691